DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element 146, “upper grease orifice” has no leader line in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0030], “primary spring 120” should be --primary spring 110--.
The disclosure is objected to because of the following informalities: paragraph [0049] recites “…spool head 138 has been urged pass by lower grease orifices…”.  It is unclear what this means.  

Claim Objections
Claim 5 is objected to because of the following informalities:  Lines 6 and 7 recite “communicating the preselected amount of grease from the lower grease reservoir to the upper grease reservoir when and grease is at rest pressure…”.   This is grammatically incorrect.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 6-8 recite “a lower grease inlet and an upper grease outlet, the body also includes an inlet and outlet;”.  It is unclear if there are two inlets and two outlets being claimed or one of each.   
Claim 1 recites the limitation "pressurized grease" in lines 11 and 13.  Are there two pressurized grease sources or is this the same pressurized grease?
Claim 3 recites the limitation "an outlet" in line 4.  Is this the same outlet from claim 1 or a different outlet?
Claim 6 recites the limitation "a lower grease reservoir" in line 8.  Is this the same lower grease reservoir from claim 1 or a different lower grease reservoir?
Claim 5 recites the limitation "at rest pressure" in line 7.  Is this the same rest pressure from claim 4 or a different rest pressure?
Claim 8 recites the limitation "at rest pressure" in line 1.  Is this the same rest pressure from claim 4 or a different rest pressure?
Claim 10, lines 1-2, “the primary spring” and “the reload spring” have no antecedent basis in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Przybylsky, U.S. Patent Publication 2008/0289906.

As per claim 1, Przybylsky discloses a lubricant injector (1) [single line distributor] (fig. 1) used for dispensing a preselected amount of grease when the grease is delivered to the injector (1) in a pressurized condition, the lubricant injector (1) includes:

 	b) a shuttling spool (5) slid-ably housed axially within the body (15);
 	c) wherein the shuttling spool (5) is adapted to move axially upwardly upon application of pressurized grease at the inlet (2) (para [0053]), and axially downwardly when the grease is not pressurized at the inlet (2) (para [0060]);
 	d) such that upon application of pressurized grease at the inlet (2) the shuttling spool (5) is urged axially upwardly toward the outlet (21) and configured to close off grease communication between the upper and lower grease reservoirs (20, 13) and substantially simultaneously open the inlet (2) for communication of a preselected amount of grease into the lower grease reservoir (13) (paras 0037-0060]).

As per claim 2, Przybylsky as set forth above, discloses the lubricant injector (1) is configured such that upon the preselected amount of grease entering the lower grease reservoir (13), simultaneously an equivalent amount of grease is dispensed from the outlet (21) of the upper grease reservoir (20), and during this operation the upper and lower grease reservoirs (20, 13) are isolated (figs. 1, 2) (paras 0037-0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Przybylsky, U.S. Patent Publication 2008/0289906.

As per claim 10, Przybylsky as set forth above, discloses the claimed invention except for the primary spring is 2 to 4 times stiffer than the reload spring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the stiffness of the primary spring (2-4 times the reload spring) to be more than the reload spring or the invention won’t work and there is limited room available for a much larger spring, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a lubricant injector used for dispensing a preselected amount of grease when the grease is delivered to the injector in a pressurized condition, the lubricant injector including a generally cylindrical body which includes an upper grease reservoir adapted to selectively receive grease from a lower grease reservoir, the body includes a lower grease inlet and an upper grease  a reload spring configured to bias the shuttling spool upwardly toward an outlet.  For these reasons, in conjunction with the rest of the structure as claimed in claims 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654